FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month November 2014 No. 2 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox On November 24, 2014, the registrant announce to Present at the LD Micro Conference in Los Angeles SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: November 24, 2014 By: /s/Nati Somekh Name: Nati Somekh Title: Corporate Secretary TowerJazz to Present at the LD Micro Conference in Los Angeles MIGDAL HAEMEK, Israel –November 24, 2014 – TowerJazz (NASDAQ: TSEM), the global specialty foundry leader, today announced that its Chief Executive Officer, Mr. Russell Ellwanger, will present at the LD Micro Conference on December 2, 2014. The LD Micro Conference is taking place at the Luxe Sunset Boulevard Hotel in Los Angeles, California.TowerJazz’s CEO is scheduled to present at 8am PST on December 2, 2014.At the conference there will also be an opportunity for investors to meet one-on-one with Russell Ellwanger, CEO. Interested investors should contact the conference organizers or the Investor Relations team at TowerJazz at towerjazz@gkir.com. About TowerJazz Tower Semiconductor Ltd. (NASDAQ: TSEM, TASE: TSEM) and its fully owned U.S. subsidiary Jazz Semiconductor, Inc. operate collectively under the brand name TowerJazz, the global specialty foundry leader. TowerJazz manufactures integrated circuits, offering a broad range of customizable process technologies including: SiGe, BiCMOS, mixed-signal/CMOS, RF CMOS, CMOS image sensor, integrated power management (BCD and 700V), and MEMS. TowerJazz also provides a world-class design enablement platform for a quick and accurate design cycle as well as Transfer Optimization and development Process Services (TOPS) to IDMs and fabless companies that need to expand capacity. To provide multi-fab sourcing and extended capacity for its customers, TowerJazz operates two manufacturing facilities in Israel (150mm and 200mm), one in the U.S. (200mm) and three additional facilities in Japan (two 200mm and one 300mm) through TowerJazz Panasonic Semiconductor Co. (TPSCo), established with Panasonic Corporation of which TowerJazz has the majority holding. Through TPSCo, TowerJazz provides leading edge 45nm CMOS, 65nm RF CMOS and 65nm 1.12um pixel technologies.For more information, please visit www.towerjazz.com and www.tpsemico.com. Contact: GK Investor Relations Kenny Green, (646) 201 9246 towerjazz@gkir.com
